EX. N
Deposition of Officer Robert Skaggs                                            Gina Torres, et al. v. City of St. Louis, et al.




                                              360 Litigation Services                                                 Page: 1
                                      314.394.2206 360LitigationServices.com
Deposition of Officer Robert Skaggs                                            Gina Torres, et al. v. City of St. Louis, et al.




                                              360 Litigation Services                                                 Page: 2
                                      314.394.2206 360LitigationServices.com
Deposition of Officer Robert Skaggs                                            Gina Torres, et al. v. City of St. Louis, et al.




                                              360 Litigation Services                                                 Page: 3
                                      314.394.2206 360LitigationServices.com
Deposition of Officer Robert Skaggs                                            Gina Torres, et al. v. City of St. Louis, et al.




                                              360 Litigation Services                                                 Page: 4
                                      314.394.2206 360LitigationServices.com
Deposition of Officer Robert Skaggs                                            Gina Torres, et al. v. City of St. Louis, et al.




                                              360 Litigation Services                                                 Page: 5
                                      314.394.2206 360LitigationServices.com
Deposition of Officer Robert Skaggs                                            Gina Torres, et al. v. City of St. Louis, et al.




                                              360 Litigation Services                                                 Page: 6
                                      314.394.2206 360LitigationServices.com
Deposition of Officer Robert Skaggs                                            Gina Torres, et al. v. City of St. Louis, et al.




                                              360 Litigation Services                                                 Page: 7
                                      314.394.2206 360LitigationServices.com
Deposition of Officer Robert Skaggs                                            Gina Torres, et al. v. City of St. Louis, et al.




                                              360 Litigation Services                                                 Page: 8
                                      314.394.2206 360LitigationServices.com
Deposition of Officer Robert Skaggs                                            Gina Torres, et al. v. City of St. Louis, et al.




                                              360 Litigation Services                                                 Page: 9
                                      314.394.2206 360LitigationServices.com
Deposition of Officer Robert Skaggs                                            Gina Torres, et al. v. City of St. Louis, et al.




                                              360 Litigation Services                                                Page: 10
                                      314.394.2206 360LitigationServices.com
Deposition of Officer Robert Skaggs                                            Gina Torres, et al. v. City of St. Louis, et al.




                                              360 Litigation Services                                                Page: 11
                                      314.394.2206 360LitigationServices.com
Deposition of Officer Robert Skaggs                                            Gina Torres, et al. v. City of St. Louis, et al.




                                              360 Litigation Services                                                Page: 12
                                      314.394.2206 360LitigationServices.com
Deposition of Officer Robert Skaggs                                            Gina Torres, et al. v. City of St. Louis, et al.




                                              360 Litigation Services                                                Page: 13
                                      314.394.2206 360LitigationServices.com
Deposition of Officer Robert Skaggs                                            Gina Torres, et al. v. City of St. Louis, et al.




                                              360 Litigation Services                                                Page: 14
                                      314.394.2206 360LitigationServices.com
Deposition of Officer Robert Skaggs                                            Gina Torres, et al. v. City of St. Louis, et al.




                                              360 Litigation Services                                                Page: 15
                                      314.394.2206 360LitigationServices.com
Deposition of Officer Robert Skaggs                                            Gina Torres, et al. v. City of St. Louis, et al.




                                              360 Litigation Services                                                Page: 16
                                      314.394.2206 360LitigationServices.com
Deposition of Officer Robert Skaggs                                            Gina Torres, et al. v. City of St. Louis, et al.




                                              360 Litigation Services                                                Page: 17
                                      314.394.2206 360LitigationServices.com
Deposition of Officer Robert Skaggs                                            Gina Torres, et al. v. City of St. Louis, et al.




                                              360 Litigation Services                                                Page: 18
                                      314.394.2206 360LitigationServices.com
Deposition of Officer Robert Skaggs                                            Gina Torres, et al. v. City of St. Louis, et al.




                                              360 Litigation Services                                                Page: 19
                                      314.394.2206 360LitigationServices.com
Deposition of Officer Robert Skaggs                                            Gina Torres, et al. v. City of St. Louis, et al.




                                              360 Litigation Services                                                Page: 20
                                      314.394.2206 360LitigationServices.com
Deposition of Officer Robert Skaggs                                            Gina Torres, et al. v. City of St. Louis, et al.




                                              360 Litigation Services                                                Page: 21
                                      314.394.2206 360LitigationServices.com
Deposition of Officer Robert Skaggs                                            Gina Torres, et al. v. City of St. Louis, et al.




                                              360 Litigation Services                                                Page: 22
                                      314.394.2206 360LitigationServices.com
Deposition of Officer Robert Skaggs                                            Gina Torres, et al. v. City of St. Louis, et al.




                                              360 Litigation Services                                                Page: 23
                                      314.394.2206 360LitigationServices.com
Deposition of Officer Robert Skaggs                                            Gina Torres, et al. v. City of St. Louis, et al.




                                              360 Litigation Services                                                Page: 24
                                      314.394.2206 360LitigationServices.com
Deposition of Officer Robert Skaggs                                            Gina Torres, et al. v. City of St. Louis, et al.




                                              360 Litigation Services                                                Page: 25
                                      314.394.2206 360LitigationServices.com
Deposition of Officer Robert Skaggs                                            Gina Torres, et al. v. City of St. Louis, et al.




                                              360 Litigation Services                                                Page: 26
                                      314.394.2206 360LitigationServices.com
Deposition of Officer Robert Skaggs                                            Gina Torres, et al. v. City of St. Louis, et al.




                                              360 Litigation Services                                                Page: 27
                                      314.394.2206 360LitigationServices.com
Deposition of Officer Robert Skaggs                                            Gina Torres, et al. v. City of St. Louis, et al.




                                              360 Litigation Services                                                Page: 28
                                      314.394.2206 360LitigationServices.com
Deposition of Officer Robert Skaggs                                               Gina Torres, et al. v. City of St. Louis, et al.

  WORD INDEX               8x10 3:6, 7, 8, 9     assigned 7:12           capacity 17:22               COUNSEL 2:1
                                                  11:19                  captured 12:22                4:13 26:13
 <0>                       <9>                   assistance 12:8         carefully 27:17               28:1, 2, 6, 7
 0442 28:20                9-millimeter          assume 13:14            carried 19:11                Counselor 4:8
                            16:15, 21 17:25      assumption              cartridges 16:18             Counselor's
 <1>                        18:6, 14              17:22                  Case 1:9 4:4,                 1:19 2:13 27:11
 1:07 4:7                                        attached 24:3           11 11:11 25:18               COURT 1:1, 23
 1:33 26:11                <A>                   attempt 10:19            26:1 27:19                   4:19 27:3, 9, 11
 10097 2:23                able 12:7             attempting 14:15        casings 19:1                 currently 7:12
 102 2:23                  academy 6:22, 24      attended 5:10           cause 27:7, 10               custody 20:23
 1200 1:19 2:14            account 6:13, 17       27:11                  caused 27:22
 4:9 27:12                 Accounting 5:24       attorney 28:8           cautioned 27:18              <D>
 12th 28:11                address 4:9           attorneys 27:14         CCR 28:19, 20                date 4:7
 1999 6:4                   8:17                  28:10                  cell 12:19                   day 1:21 27:15
                           administer 27:5       authorized 27:5         certain 11:4                 28:12
 <2>                       administered          aware 12:15, 16,        Certified 1:22               deemed 10:6
 2002 6:22                  4:20                 24, 25 17:24             27:3                        Defendants 1:13
 2020 1:22 4:7             aforementioned                                certify 27:6, 6              2:11 4:17
 27:15 28:12                27:25                <B>                      28:7                        degree 5:23
 211 2:6                   aforesaid 4:4         back 13:18, 19          cetera 19:11                 DENNIS 1:5
 226 19:21                  27:14, 14, 20         15:20 16:9 23:9        chamber 16:20                depart 6:17
                           afternoon 5:3         ballistic 18:25         chief 10:6                   department 6:18,
 <3>                       age 4:2               Baptist 5:22            CITY 1:11, 19,               21, 23 7:2 15:11,
 314 1:20 2:8, 15,         AGREEMENT             bedroom 13:20           20, 20 2:13, 15              21 16:9 22:3
 17, 25 27:12               26:13 27:7 28:5      behalf 1:18              4:8, 12 27:11, 12,          department-issue
 360 2:22                  AK-47 15:25           believe 7:20            13                           d 16:15
 394-2206 2:25              20:14 21:9, 14,       15:1                   closely 10:24                department's
                           21                    Beretta 16:15,          closer 9:2, 3                14:20 25:17
 <4>                       AL 1:11               21 17:9                 collecting 18:25             depends 17:21
 4:19-cv-01525-DD          altered 22:5          best 10:18              college 5:14, 16,            depict 16:13
 N 1:9                     ammo 19:16            block 8:24              21 6:3                       depicted 16:14
 4050 2:6                  answer 5:20           blood 23:16, 17,        colonel 7:16                 DEPONENT
                            18:19 24:15          21, 23 24:12, 17,       commander 8:1                26:7 28:5
 <5>                       answered 17:11        18 25:3, 11             commissioned                 deposes 4:4
 51 3:6 16:6                19:23 22:13          born 5:8                 27:5                        DEPOSITION
 54 8:6                     23:19                bottom 20:13            Community                    1:17 4:10
 5414 8:6, 22 9:4          answers 28:4          briefly 24:11            7:13, 14                    23:14 24:22
 25:23                     anybody 23:1          Broadway 2:6            complete 28:3                26:5, 10
 5th 1:21 4:7               25:16                bullets 19:1            concludes 26:9               depositions 27:6
 27:15                     appears 24:21,        Bureau 7:8, 12,         condition 22:20,             described 14:14
                           24                    14                      25                           detective 7:7
 <6>                       approximately                                 conducted 17:7               Diagrams 11:20,
 621-2500 2:8               6:1 7:10             <C>                     confiscating,                22
 622-4618 2:17             area 8:9 10:18        calls 17:18              14:21                       dictaphone 14:2
 63102 2:7                  12:1, 5 13:9          22:10                  CONSENT                      dining 13:17
 63103 2:16                arrived 13:4, 5       cameras 12:17            26:14                       directed 14:18,
 63122 2:24                Asked 17:10           canvass 10:19           copy 26:5                    25
                            19:22 23:18           12:1 14:4              correctly 27:24              discussed 15:18
 <8>                       asking 5:2            canvassing 13:9                                      25:24
                           assault 24:2
                                                 360 Litigation Services                                                Page: 29
                                         314.394.2206 360LitigationServices.com
Deposition of Officer Robert Skaggs                                               Gina Torres, et al. v. City of St. Louis, et al.

 DISTRICT 1:1,             Examination 3:2                               INDEX 3:1                    laying 20:15, 21
 2 7:6, 7 27:8, 9           4:21                 <G>                     information 12:6             layout 13:6
 DIVISION 1:3              examined 27:17        gear 20:8               informed 9:19                leading 9:14
  27:10                    execution 9:15        general 16:13           inside 13:5, 7               left 13:14
 document 10:18,            16:22 18:1, 7        GINA 1:5 4:11           instance 10:6                Legal 2:21
 21 11:2 12:3               20:10                given 28:4               11:18 12:18                 lieutenant 7:16,
 documented                Exhibit 16:5          going 5:2 8:15,         interested 28:9              22
  12:3 25:9                 20:18, 18 23:13      16, 18 15:20            interrogatories              limited 25:25
 documents 11:7             24:22                 16:4 17:18              4:5                         Litigation 2:22
 door 12:2, 2              EXHIBITS 3:5,          20:17 23:12            interviews 12:8,             live 8:11, 12, 14,
  13:12                    11                    graduated 5:14          16 14:8 17:7                 22 9:9
 Dowd 2:4, 5, 5                                   6:3                    investigated 10:3            lived 8:9, 17
  3:2, 11 4:15, 15,        <F>                   guessing 18:21          Investigation                 9:1, 3
 22 5:1, 19 8:16,          fair 22:15            gun 14:18                7:11, 18 8:1                Living 9:11
 21 17:12, 20              familiar 8:6           17:14, 15, 17, 21       9:14 10:2                    13:15
  18:3, 18 19:24            14:19                 19:18, 19 21:9,         25:14, 22, 25               locate 10:19
  21:9 22:12, 25           far 8:22 10:14        22 22:7, 17, 20         involved 9:14,               located 11:4
  23:20 24:15               14:14, 14 16:17       24:12, 21, 21, 23,     23 10:3 20:2                 location 21:10
  25:8 26:2                February 1:22         24 25:1, 4, 11          Isaiah 22:22                 long 6:14 7:18,
 Dr 23:13 25:13             4:7 27:15 28:12                              Isaiah's 24:5                25 14:10
 drops 24:12               find 14:15            <H>                     issue 8:19                   looking 24:16
 duly 4:2 27:4,            fine 5:20             Hall 1:20 2:15          its 16:15 17:21               25:5, 7
 17                        finish 13:4            27:12                                               LOUIS 1:11, 19,
 duties 7:4 10:2,          fired 17:4, 9, 15,    Hammett 20:16,          <J>                          20 2:7, 16, 24
 3, 11, 13, 16             16, 25 18:6, 10,      20 23:24, 24            Jamie 10:23                   4:8, 9, 12 5:9
  11:23                    13 20:2, 3, 5, 9      hand 16:4               job 6:7 11:6                  7:1 27:13 28:11
                           first 4:2 8:5          20:17 23:12            Johnston 2:21
 <E>                        9:13, 17 16:14        28:11                  joined 6:23                  <M>
 EASTERN 1:2,               20:14 21:10          handgun 17:1            jury 5:7, 12                 magazine 16:16,
 3 27:9, 9                  27:17                handle 10:7              13:3 16:12                  20 19:15 24:3
 education 5:13            five 7:10             Handwritten              20:19 24:1, 11              management
 either 10:4 28:8          floor 23:17, 21        13:25                                               6:18
 Ely 24:22                 follows 4:5           headquarters            <K>                          manager 6:13
 Ely's 23:13, 14           fooled 23:2            15:23 16:10            kind 24:12, 13               Manchester 2:23
 Engelhardt 7:23           Force 7:11, 18         23:10                  Kingshighway                 Market 1:19
 entered 13:11              8:1 9:23 10:2,       hear 5:4                 8:7, 23 25:23               2:14 4:9 27:12
 equipment 12:4,           9, 12 11:6, 24        heard 9:17              know 5:2 7:25                marking 16:7
 13                        form 10:9             Heather 1:22             8:8 9:1, 3, 9               McGowan 2:12
 Erin 2:12 4:16             22:11, 23 24:14       27:3 28:19              11:11 12:15                 4:16, 16 5:17
 Esq 2:4, 12                25:6                 help 13:8                16:23, 24 17:4, 8,          8:15, 18 17:10,
 ET 1:11 10:25             forth 27:24           high 5:14, 15           12, 16, 20, 23               18 18:2, 15, 17
  19:5, 11 21:3            found 14:6 19:1       home 13:11               18:3, 6, 10, 12, 13,        19:22 21:7
 ETU 10:24                 Foundation 21:7        24:5, 8                19 19:21, 24                 22:10, 23 23:18
  11:7, 19, 21 13:7        four 7:11, 20         house 13:7               21:5, 17, 24, 25            24:14 25:6
  15:2 23:7                 8:4, 24                                       22:1, 2 23:3, 7             26:3, 8
 everything's              front 13:6, 12        <I>                                                  McGowanE@stlo
  15:11                    fulfill 11:24         identify 4:13           <L>                          uis-mo.gov 2:18
 Evidence 11:5, 8          full 28:2              20:19 24:1, 11         lawful 4:2                   mean 8:8 10:13,
  12:18 14:22              fully 5:4 17:21       immediate 8:23          lawyer 25:17, 17             21 11:3 14:24
  15:4 18:25 22:4
                                                 360 Litigation Services                                                Page: 30
                                         314.394.2206 360LitigationServices.com
Deposition of Officer Robert Skaggs                                               Gina Torres, et al. v. City of St. Louis, et al.

 15:1 18:5 21:12            21:3, 4, 13, 16      Plaintiffs 1:7, 18      Registered 1:23,              24:5
 mental 11:10               25:10, 14 26:4,       2:3                    24                           scene, 10:21
 Merit 1:24                10                    PLAINTIFF'S             related 28:9                 scenes 10:25
 Metropolitan 7:2          officer-involved       3:5 16:5 20:18         remarks 28:1                 school 5:14, 15
 mile 8:25 9:2              9:20 10:4, 15         24:22                  remember 6:15                schools 5:10
 mind 5:20 27:16            11:25 14:23, 25      please 4:14, 19,         14:11 23:15, 16,            search 9:15, 18
 MISSOURI 1:2,             officers 7:17         24 19:17 20:19          20, 22, 23, 25                20:10
 21 2:7, 16, 24             9:1, 3, 9 17:25       24:1                    25:12                       Second 7:6
 4:9 5:9, 22                18:7 19:10           police 6:8, 11, 18      repeat 5:5                   see 12:4 13:10
 27:4, 9, 13 28:11          20:1, 8               7:2, 17 10:6           reply 4:4                     17:6 19:17
 Mm-hmm 13:13              once 10:14 23:6        15:22 23:10            report 12:3 18:9              23:14 24:16
 moment 5:18               oral 4:5              policies 14:20          reported 27:22                25:3, 8
 moved 22:17               order 8:19             15:10 22:3             Reporter 1:23,               seeing 23:16, 20,
                            14:24 15:5           Policing 7:13, 14       23, 24 4:19 27:3             23
 <N>                       orders 15:2           policy 22:16            reports 25:9                 seek 8:18
 name 4:23                 Original 3:11         portfolio 6:13          represent 16:5               seen 21:18
 name's 5:1                outside 13:8, 18      PRESENT 2:20            require 22:4                 seize 14:18
 need 23:8                 oversees 7:17         procedures              residence 17:15,             seizing 14:25
 neighborhood                                     14:20 15:10            17                           September 6:22
 8:6 9:11 14:4             <P>                    22:3                   respects 28:2                Services 2:22
 neighbors 12:2            P.C 2:5               produced 12:18          rest 19:9                    set 27:24
 Nope 14:3                 PAGE 3:1, 5           Professional 1:23       retained 3:11                Shallow 1:22
 North 2:6                 pages 27:23           propounded 4:5          retrieve 12:5                 27:3 28:19
 note 11:10                particular 26:1        28:1, 4                Richard 2:4                  shell 19:1
 notes 11:3                Patrol 7:7            protective 8:19          4:15 5:1                    shooting 9:20
 13:25 14:1                people 13:7           pursuant 27:7           rifle 19:15                   10:4, 16 11:25
 nothing's 15:14           perform 12:7                                   20:20, 22 24:2, 4            14:15, 23, 25
 notice 27:7                14:8                 <Q>                     rifles 19:10                  15:7 25:23
                           personally 12:9,      qualified 27:5          RMR 28:19                    shorthand 27:22
 <O>                       14                    quick 13:6              Road 2:23                    shot 10:4, 5
 Oath 4:20                 phone 12:20                                   ROBERT 1:17                   17:15
 oaths 27:6                photograph 3:7,       <R>                      4:1, 11, 25 26:10           shots 17:16
 object 8:15               8, 9 16:25 24:20      raised 5:8              Room 1:20                     18:13
 17:18 18:2                photographed          ran 7:16                 2:15 13:6, 15, 17           show 24:10, 20
 Objection 17:10            15:12, 15 17:13      rdowd@dowdlaw.           27:12                       shown 27:20
 18:15 19:22               photographs 3:6       net 2:9                 rooms 13:10, 20              shows 20:20
 21:7 22:10, 23             10:21 11:3, 7, 13    read 15:8 26:5          rounds 16:16, 17             side 20:15, 21
 23:18 24:14                15:19 16:6, 8        reading 18:9            RPR 28:19                     24:21, 25 25:3
 25:6                       19:14 20:25          really 14:24                                         signature 26:6,
 objections 28:1            21:1, 13             recall 25:22            <S>                          13 28:5
 observing 14:14           phrase 8:22           recollection            saw 13:23 16:7               Simpher 10:23
 obviously 10:17           picture 16:14          16:11                   20:14 21:10                 SKAGGS 1:18
 19:15                      19:25 20:1           record 4:6, 14,         scene 10:17, 18               4:1, 11, 25 16:5
 Office 1:19                22:22 24:16          23 5:17 13:22            11:8, 11, 12, 15,            20:18 26:10
 2:13 4:8 27:12            pictures 19:9          26:11                  16 13:4 14:10,               somebody 11:11
 OFFICER 1:17               20:11 21:14, 18      recording 12:19         12, 14, 17, 22               Sommers 11:18
 4:1, 11, 25 5:1            22:4, 7, 16, 16      referenced 3:8, 9        15:6, 19, 25 19:2            19:7 21:4, 13, 16
 6:8, 11 8:19               23:5, 6, 7 25:7      regard 12:12             20:25 21:1                   25:10, 14
 10:4, 5, 25 11:17         plaintiff 4:15         14:20 15:6, 17          22:21 23:14                 sort 24:2
 17:2 19:5, 7                                     17:8 25:22                                          sound 27:16
                                                 360 Litigation Services                                                Page: 31
                                         314.394.2206 360LitigationServices.com
Deposition of Officer Robert Skaggs                                              Gina Torres, et al. v. City of St. Louis, et al.

 South 7:7 8:6,            Technician's         unfired 16:18           witnesses 10:19
 23 25:23                   11:6                uniform 20:8             12:2 13:9 14:6,
 special 15:2, 5           telling 5:20         uniforms 19:10          16
 Specialist 2:21           testified 27:20      Unit 7:11, 19           word 14:21
 specific 14:24            testify 4:2 27:18     8:1, 2 9:23            work 6:6 10:24
 speculation               testimony 27:21,      10:12, 24 11:6,        worked 7:6
  17:19 18:2, 17           24                   24 15:4                  10:24
  22:11                    Thank 4:18           UNITED 1:1
 spoken 25:13               26:8                 27:8                   <Y>
 spots 24:12               thereto 28:2         Unit's 11:6             year 6:1, 16, 20
 ST 1:11, 19, 20           thing 9:13, 17       University 5:22         years 7:10, 11,
  2:7, 16, 24 4:8, 9,       10:22 15:18         use 10:2, 12            21 8:4
 12 5:9 7:1                Third 7:7             11:6, 24 14:21
  27:13 28:11              three 8:24
 start 13:3                time 4:13 5:3        <V>
 started 6:22 8:2,          7:5 8:5 9:24        versus 4:12
 2 13:8                     13:4, 7, 18 16:8,   vicinity 8:23
 state 1:20 4:23           22 17:4 18:1, 4,     Video 2:21 12:4,
  27:4, 13                 5, 7 20:9            19
 STATES 1:1                today 4:10           VIDEOGRAPHE
  27:8                      25:24 26:5          R 4:6, 18 26:9
 Steve 2:21                Today's 4:7          VIDEOTAPED
 Street 1:19               TORRES 1:5, 5         1:17
  2:14 4:9 8:14,            4:12                vs 1:9
 17 27:12                  touched 15:12
 suit 28:8                  22:18, 19 23:1      <W>
 Suite 2:6, 23             transcribed          waive 26:6, 7
 supposed 10:14             27:22               WAIVED 26:13
  11:24 15:11, 14          transcript 27:21      28:5
  23:4                      28:3                walk 13:12
 surveillance              trial 27:10          want 5:19
  12:4, 13, 17             true 28:2             14:21 18:21
 SWAT 19:10                truth 4:3, 3, 3       24:10
  20:8                      27:18, 19, 19       wants 11:11
 swear 4:19                try 10:17 12:5       warrant 9:15, 18
 sworn 4:2 27:18           two 8:24              16:22 18:1, 8
                           type 10:22            20:10
 <T>                        19:19               way 8:22 13:23
 take 11:3, 3, 10,         typewriting           22:5
 13 15:25 20:10             27:23               weapon 15:6
  21:1, 12, 13, 14                               20:2, 4
  23:6, 9                  <U>                  weapons 20:5, 9
 taken 1:18 4:11           un 16:18             Wednesday 1:21
  22:1, 4, 7, 17           understand 5:4       went 5:21 6:6
  23:5, 7 24:7, 9          18:18, 22             13:5, 8, 11, 17
 takes 11:7                understanding        Where'd 5:15
 talk 12:2                 15:19 19:6           wit 4:5
 talked 25:16              undetermined         witness 4:19
 tampered 22:5             27:8                  26:14 27:14, 16,
 Technician 15:4                                25 28:4, 6, 11
                                                360 Litigation Services                                                Page: 32
                                        314.394.2206 360LitigationServices.com
